UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1026


JACQUELINE CALHOUN-SMITH TAYLOR, f/k/a Jacqueline L. Taylor,

                    Plaintiff - Appellant,

             v.

JAMES WALKER WHITLOCK, on behalf of himself, unidentifiable primary
stalker and other similarly situated, named and/or unnamed stalkers, representatives
and others supporting their stalking efforts; HENRY WHITLOCK, Brother to James
Walker Whitlock; NED WHITLOCK, Uncle to James, Henry, Helen, and Terry
Whitlock, ex-military / McGuire; TERRY WHITLOCK PIERCE, Sister of James
and Helen Whitlock; HELEN GENEVA WHITLOCK, Sister of James Whitlock;
BARBARA WOOLDRIDGE, Cousin to Whitlock/Taylors, Gang Leader for the
women, also known as Honey Bee, also known as “Hundra Bee”; PRIMARY
STALKER, Primary Gang Leader, alleged husband of Barbara Wooldridge, also
known as Woodrow Woodson, also known as John Appersom; CLAIRECE
WOOLDRIDGE, Sister of Barbara Wooldridge; PAMELA JEAN TAYLOR
WHITLOCK, Ex sister-in-law, wife to Henry Whitlock; SHIRELLE HOPE
TAYLOR WHITLOCK, Daughter of Pamela Jean Whitlock; EARLEAN GREENE,
Ex member “The Saint Paul’s Baptist Church,” Phillip Morris USA; JUSTINE
GREENE, Alleged ex-girlfriend of plaintiff's ex-husband and friend to his family;
V-TECH EMPLOYEES; HI TECH PROPERTY MAINTENANCE EMPLOYEES;
ALL BLACK AFRICAN AMERICAN MALES, Approximately 5 to 6 homeless, at
times living in vehicles rear unloading area of Midlothian Kroger; PARKING LOT
CLEANERS, Providing service over last ten years to Midlothian, Virginia Walmart,
Martin stores, Kroger Grocery Stores, Charter Colony Shopping Center WaWa,
Chesterfield Towne Center Mall, et cetera; BOOINGTON, JR.; BOOINGTON, SR.;
MR. BLOOMINGTON,

                    Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00606-JAG)


Submitted: August 5, 2020                                         Decided: August 21, 2020


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline Calhoun-Smith Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jacqueline Calhoun-Smith Taylor appeals the district court’s order dismissing her

civil action. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Taylor v. Whitlock, No. 3:19-cv-

00606-JAG (E.D. Va. Dec. 9, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3